              Case 2:19-cv-00503-JCC Document 32 Filed 07/02/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ROXANNE TUNISON and JON TUNISON,                   CASE NO. C19-0503-JCC
      wife and husband, and the marital community
10
      comprised thereof; and ELIAS TUNISON, a            MINUTE ORDER
11    single man,

12                          Plaintiffs,
             v.
13
      SAFECO INSURANCE COMPANY OF
14
      ILLINOIS, a foreign corporation,
15
                            Defendant.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion to postpone the trial
20
     and case deadlines (Dkt. No. 31). The Court, having considered the motion and the relevant
21
     record and finding good cause, hereby GRANTS the motion and ORDERS as follows:
22
        1. The trial date is CONTINUED to January 19, 2021;
23
        2. The proposed pretrial order must be filed by January 5, 2021;
24
        3. Trial briefs and proposed voir dire/jury instructions must be filed by January 15, 2021;
25
            and
26
        4. Discovery must be completed by September 21, 2020.

     MINUTE ORDER
     C19-0503-JCC
     PAGE - 1
            Case 2:19-cv-00503-JCC Document 32 Filed 07/02/20 Page 2 of 2




 1        DATED this 2nd day of July 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0503-JCC
     PAGE - 2
